Citation Nr: 0332721	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bone and joint 
disorder as secondary to service connected disability.  

2.  Entitlement to service connection for muscle aches as 
secondary to service connected disability.  

3.  Entitlement to service connection for a stomach 
disability as secondary to service connected disability.  

4.  Entitlement to service connection for a dental disability 
as secondary to service 
connected disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1979 
to November 1982.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

This decision will address the issue of entitlement to 
secondary service connection for muscle aches.  The remaining 
issues will be the subject of the REMAND that follows this 
decision.  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no identifiable disability related to the 
veteran's complaints of muscle aches.





CONCLUSION OF LAW

Secondary service connection for muscle aches is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§  3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Since the veteran filed his claim prior 
to that time, this new law does not apply.  Kuzma v. 
Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 
Aug. 25, 2003).  However, the Board finds that due process 
has been afforded the veteran in the adjudication of this 
claim.  In this regard, the Board notes that the RO has 
secured medical records, both VA and private, regarding this 
issue, and the veteran has undergone VA disability evaluation 
examinations.  The statement of the case and supplemental 
statements of the case provided to the veteran and his 
representative, as well as additional correspondence to the 
veteran, informed him of the pertinent laws and regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
appellant is required to satisfy due process.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. 1131 (West 2002).  A disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (2003); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition may be 
service connected under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to Wallin element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997). 

The Board initially notes that the veteran does not contend 
that he has muscle aches arising directly from his military 
service. Rather, he contends that he has muscle aches 
secondary to his service-connected chronic myelogenous 
leukemia, and/or the medication that he takes for that 
disability.  The Board observes in passing that there is no 
evidence of muscle ache problems in service.  

Applying the Wallin analysis, which has been set forth above, 
it is uncontroverted that Wallin element (2), service-
connected disability, has been satisfied.  Thus, the veteran 
must have a current disability, and there must be a nexus 
that connects that disability with a service-connected 
disability in order to grant his claim.  

The primary evidence in support of the veteran's claim that 
he has a muscle ache disability comes from his own 
contentions, contained in his statements and hearing 
testimony.  In essence, the veteran has reported experiencing 
muscle pain, and he has related that pain to his service 
connected leukemia and/or the treatment he receives for it.  
Although he is competent to report on his symptoms, as a 
layperson without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In short, although the veteran ascribed his pain 
to a disability which is distinct from, but is caused by, his 
service-connected leukemia, he cannot render a competent 
medical opinion to that effect.       

Similarly, the Board may not base a decision on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Under 38 U.S.C. § 
7104, the Board must review the record and evaluate all of 
the evidence. "The BVA must address all relevant medical 
evidence and provide adequate reasons for its evaluation of 
the credibility and weight of the evidence."  Allday v. 
Brown, 7 Vet. App. 517, 527-8 (1995).  

On VA examination in September 1996, the examiner reported 
that he was not able to address the veteran's muscle aches as 
a result of treatment for chronic myelogenous leukemia.  It 
was opined that these were not related.  In June 2000, the 
veteran underwent VA EMG and nerve conduction velocities.  
The examiner noted that these were normal with no muscle 
wasting or atrophy noted.  

Discussion

Pain is a symptom, not a diagnosis of disability, and in the 
absence of a diagnosis of the underlying pathology does not 
constitute a disability for which service connection can be 
established.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), dismissed in part, vacated and remanded in part on 
other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

There is no medical evidence of record which is suggestive of 
a diagnosed disability related to muscle aches.  Thus, the 
first element of Wallin has not been satisfied.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In addition, in the 
absence of competent medical evidence of a separate 
distinguishable disability, medical nexus is lacking and 
Wallin element (3) is also not satisfied.  Thus, service 
connection may not be granted.  

In summary, the Board finds that a preponderance of the 
evidence is against a showing that the veteran has a 
disability of muscle aches incurred as a result of his 
service-connected disability.  The veteran's claim of 
entitlement to service connection for muscle aches is 
accordingly denied.  


ORDER

Service connection for muscle aches as secondary to service-
connected disability is denied.  


REMAND

The veteran seeks secondary service connection for a bone and 
joint disability, a stomach disability and a dental 
disability.  

The Board notes that the veteran has been examined by VA, and 
that cervical spine deterioration with possible fusion, 
epicondylitis of both elbows, sliding hiatal hernia, and 
gastroesphalgeal reflux disease have been diagnosed.  The RO 
has not requested an opinion regarding the etiology of these 
disabilities, to include if any is due to or aggravated by a 
service-connected disability. 

In addition, the Board notes that in a June 1997 letter, a 
private dentist reported that the veteran had been under his 
care for the past few years.  He reported that the veteran 
had a very high decay rate which in part was caused by 
decreased salivary flow.  It was stated that the veteran's 
poor salivary condition might very well be caused by the 
large doses of radiation to which he was exposed.  It was 
stated that this radiation could cause the deterioration of 
salivary glands.  When the veteran was examined by VA in 
October 1997, it was noted that the veteran had normal 
salivary volume and that the flow appeared normal.  The RO 
has not attempted to secure medical records from this dentist 
concerning his treatment of the veteran, or to reconcile the 
conflicting findings.   

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development: 




1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for any of the 
disabilities at issue here.  Of 
particular interest are the records from 
the veteran's private dentist as noted 
above.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.  If the RO is unable 
to secure any records identified by the 
veteran, the veteran should be so 
informed.  

2.  The veteran should be scheduled for 
VA orthopedic, gastrointestinal and 
dental examinations for evaluation.   The 
claims file and a copy of this remand 
must be made available to each examiner 
for review and the examiners must 
indicate in the examination reports that 
this has been accomplished.  

Each examiner should note that all 
indicated tests and studies, including X-
rays, should be conducted.   

The orthopedic examiner should note any 
bone or joint disability and indicate the 
etiology of any disability found.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any bone or joint disability found 
is at least as likely as not due to or 
aggravated by a service-connected 
disability.  Complete rationale must be 
provided for all opinions and conclusions 
offered.  

The gastrointestinal examiner should note 
any gastrointestinal disability found and 
indicate the etiology of any disability 
found.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any gastrointestinal 
disability found is at least as likely as 
not due to or aggravated by a service-
connected disability.  Complete rationale 
must be provided for all opinions and 
conclusions offered.  

The dental examiner should note any 
dental or salivary disability found and 
the etiology of any disability found.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that any dental disability found is 
at least as likely as not due to or 
aggravated by a service-connected 
disability.  Complete rationale must be 
provided for all opinions and conclusions 
offered.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
properly completed, and all due process 
has been afforded the veteran, the issues 
on appeal should be readjudicated by the 
RO.  The RO should consider all 
applicable laws and regulations as well 
as the findings in Allen v. Brown, 7 Vet. 
App. 439, 446 (1995) regarding 
aggravation.    

To the extent that the determination 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.



Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



